Citation Nr: 0949041	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  06-39 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychiatric disability, claimed as post-traumatic stress 
disorder (PTSD) and dysthymia/depressive disorder.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the thoracic spine.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991 
and in the National Guard from November 1991 through June 
1994.  He had service in Southwest Asia, where his awards and 
decorations included the Combat Infantryman Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision by the RO.  

In October 2007, the Veteran was found to be incompetent, and 
a custodian was appointed.  The custodian is the appellant in 
this case.

The issues of entitlement to service connection for neck 
disability and headaches are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if additional action is required on his 
part.




FINDINGS OF FACT

1.  In an unappealed rating decision, dated in December 2003, 
the RO denied the Veteran's claim of entitlement to service 
connection for psychiatric disability, claimed as PTSD and 
depressive disorder.

2.  Evidence associated with the record since the December 
2003 decision is either cumulative or redundant and, by 
itself or in connection with evidence previously assembled, 
does not relate to an unestablished fact or raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for psychiatric disability, 
claimed as PTSD and a dysthymic disorder/depressive disorder. 

3.  The Veteran's degenerative disc disease of the thoracic 
spine is manifested primarily by pain and limitation of 
motion with flexion to 90 degrees and a combined range of 
thoracolumbar spine motion of at least 220 degrees.


CONCLUSIONS OF LAW

1.  The RO's December 2003 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
psychiatric disability, claimed as PTSD and depressive 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2003).

2.  New and material evidence has not been submitted to 
reopen the Veteran's claim of entitlement to service 
connection for psychiatric disability, claimed as PTSD and 
dysthymia/depressive disorder.  38 U.S.C.A. § 5108 (West 2002 
and Supp. 2009); 38 C.F.R. § 3.156 (2009).

3.  The criteria have not been met for a rating in excess of 
10 percent for degenerative disc disease of the thoracic 
spine.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 
2009); 38 C.F.R. § 3.159, 4.1, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issue of whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for psychiatric 
disability and the issue of entitlement to a rating in excess 
of 10 percent for degenerative disc disease of the thoracic 
spine.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that 
duty.

In June 2004, VA received the Veteran's claims, and there is 
no issue as to providing an appropriate application form or 
completeness of the application for service connection or for 
an increased rating. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA informed him of the criteria for 
service connection and for an increased rating.  In 
particular, VA informed the Veteran that in order to 
establish an increased rating for his service-connected 
disability, the evidence had to show that such disability had 
worsened and the manner in which such worsening had affected 
his employment and daily life.  38 C.F.R. § 4.10.  VA also 
set forth the criteria, generally, for rating service-
connected disabilities and for assigning effective dates, 
should service connection be granted.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006)

A review of the evidence discloses that this is not the 
Veteran's first claim of entitlement to service connection 
for psychiatric disability, claimed as PTSD and depression.  
In July 1995, the RO denied entitlement to service connection 
for PTSD on the basis that there was no diagnosis of that 
disorder and no evidence of a stressor in service to support 
such a diagnosis.  The RO also denied entitlement to service 
connection for dysthymia, because there was no evidence of 
dysthymia in service, and because there was no evidence that 
his diagnosis of dysthymia was in any way related to service.  
In this regard, it should be noted that dysthymia is a 
depressive disorder.  See, e.g., Sanden v. Derwinski, 2 Vet. 
App. 97, 99 (1992).  

The Veteran was notified of the RO's July 1995 decision, as 
well as his appellate rights; however, he took no further 
action, and therefore, that decision became final under the 
law and regulations then in effect.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. §§ 20.1103 (1995).  Thereafter, the Veteran 
requested that his claim of entitlement to service connection 
for a psychiatric disability be reopened.

In December 2003, the RO confirmed and continued its prior 
denials.  The RO noted that the Veteran had provided new 
evidence that he had been awarded the Combat Infantryman 
Badge and that such evidence verified the presence of a 
stressor in service.  However, the RO further noted that the 
record remained negative for a diagnosis of PTSD.  In 
addition, the RO continued to find no evidence of a 
depressive disorder in service or evidence that his 
depressive disorder was related in any way to service.  The 
Veteran was also notified of that decision, as well as his 
appellate rights.  Again, however, he took no further action, 
and therefore, that decision also became final under the law 
and regulations then in effect.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 20.1103 (2003).  

The Veteran now requests that his claim for psychiatric 
disability, claimed as PTSD and a depressive disorder, be 
reopened.  In conjunction with that request, VA advised the 
Veteran of the evidence necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  VA also notified the 
Veteran of the evidence necessary to support the underlying 
claim. Id. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is 
the Veteran's responsibility to present and support his 
claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records 
reflecting his treatment after service; and records 
associated with his award of Social Security benefits.  In 
October 2003, November 2004, April 2004 and January 2009, VA 
also examined the Veteran to determine the nature and 
etiology of any psychiatric disability found to be present 
and/or the extent of impairment due to his service-connected 
disorder of the thoracic spine.  The VA examiners reviewed 
the Veteran's past medical history, including his service 
treatment records, documented his current medical conditions, 
and rendered appropriate diagnoses and opinions consistent 
with the remainder of the evidence of record.  Therefore, the 
Board concludes that the VA examinations are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

Finally, in April 2009, VA scheduled the Veteran for a 
hearing at the RO before a member of the Board.  However, he 
failed to report for that hearing and has not requested that 
it be rescheduled.  Therefore, the Board concludes that he no 
longer desires a hearing.

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claims; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the issues of entitlement to service 
connection for psychiatric disability and entitlement to an 
increased rating for degenerative disc disease of the 
thoracic spine.

The Psychiatric Disability

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131.  Generally, the evidence must show 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

Nevertheless, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

Special considerations attend the cases of combat veterans.  
38 U.S.C.A. § 1154(b) (West 2002).  For any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  

Despite the foregoing, 38 U.S.C.A. § 1154(b) does not create 
a statutory presumption that combat veteran's alleged disease 
or injury is service connected. The Veteran must still meet 
his evidentiary burden with respect to service connection.  
Section 1154(b) sets forth a three-step, sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  As the 
first step, it must be determined whether the Veteran has 
proffered satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease. 
(Satisfactory lay or other evidence under 38 U.S.C.A. 
§ 1154(b) means credible evidence.  Caluza.  VA is not 
required to accept statements or testimony that is inherently 
incredible.  See Samuels v. West, 11 Vet. App. 433 (1998).  
Second, it must be determined whether the proffered evidence 
is "consistent with the circumstances, conditions, or 
hardships of such service."  The statute provides that if 
these two inquiries are met, VA shall accept the Veteran's 
evidence as sufficient proof of service connection, even if 
no official record of such incurrence exists. Thus, if a 
veteran satisfies both of these inquiries mandated by the 
statute, a factual presumption arises that the alleged injury 
or disease is service connected.  Section 1154(b) makes the 
resolution of these inquiries very favorable to the Veteran 
by providing that the VA shall resolve every reasonable doubt 
in favor of the Veteran. The presumption is, however, 
rebuttable.  The VA may rebut the presumption by presenting 
clear and convincing evidence to the contrary.  Thus, as the 
third step in the analysis, it must be determined whether the 
government has met its burden of rebutting the presumption of 
service connection by clear and convincing evidence to the 
contrary.  Collette v. Brown, 82 F.3d 389, 392-93 (1996).

The Factual Background

Evidence added to the record since the RO's December 2003 
decision includes VA medical records reflecting the Veteran's 
treatment from December 1992 through January 2009; the 
Veteran's records from the Social Security Administration; 
and reports of VA examinations, performed in December 2006 
and January 2009.  

VA outpatient records, dated from December 1992 to May 1995, 
show that the Veteran received court-ordered treatment in 
association with chemical use.

VA outpatient records show that in August 1996, the Veteran 
was treated for a neck sprain and a one week history of 
migraine headaches.  It was noted that he could have PTSD. 

In a February 1997 newspaper article, the Veteran reported 
multiple complaints since returning from the Persian Gulf 
War, including fatigue, sleepless nights, joint pain, and 
muscle pain.  

In March 1997, the Veteran was treated by VA for anxiety.

In July 1997, the Veteran underwent an evaluation for the 
Ohio Division for Disability Determinations.  He complained 
of multiple joint pain and headaches.  Following the 
examination, the impression was multiple somatic complaints, 
including headaches.  It was noted that he had an appointment 
to see a psychiatrist for PTSD.  

Following a July 1997 psychiatric examination, performed by 
or for the Ohio Bureau of Disability Determinations, the Axis 
I diagnoses were dysthymia; alcohol abuse; alcohol 
dependence; cannabis abuse; and rule out PTSD.  The Axis II 
diagnosis was personality disorder not otherwise specified 
with narcissistic features (provisional).  The psychosocial 
stressors were medical problems (possible Gulf War Syndrome), 
homelessness, unemployment, and poverty.  

In September 1997, the Veteran was examined by a psychologist 
in conjunction with his application for Social Security 
benefits.  The diagnoses were dysthymia, alcohol abuse, and 
rule out PTSD.  

In October 1997, the Veteran was awarded Social Security 
disability benefits primarily for affective disorders and 
secondarily for personality disorders.  It was noted that his 
disability had begun in April 1997.  

In June 2000, the Veteran underwent a psychiatric evaluation 
for the Kentucky Division for Disability Determinations.  
Following the evaluation, the relevant diagnoses were 
dysthymic disorder; alcohol abuse, in full remission; 
marijuana abuse in full remission.  

In September 2000, the Veteran was followed by a VA Mental 
Health Center for psychiatric problems, variously diagnosed 
as adjustment disorder, by history; rule out organic mental 
disorder; alcohol abuse in partial remission; rule out 
borderline mental functioning; personality disorder, not 
otherwise specified; and depression.  

Following a February 2002 Intake Consultation at a VA Mental 
Health Center, the diagnoses were personality disorder, not 
otherwise specified; alcohol dependence, in remission for one 
year; and rule out PTSD.  Other diagnoses from February 2002 
through September 2003 included rule out depression with 
psychotic features; substance abuse/dependence; and rule out 
impulse control problem.

In December 2003, the Social Security administration 
recharacterized the Veteran's primary disability as anxiety 
disorders.

In January 2005, a VA depression screen was positive.

In February 2005, the Veteran was treated by the VA 
Psychotherapy Service for a personality disorder, not 
otherwise specified, and polysubstance abuse.

In July 2005, the Veteran reported his stressors as 1) 
exposure to machinegun fire; 2) exposure to nuclear, 
biological, and chemical alarms during Operation Desert 
Storm; 3) exposure to dead, decaying bodies; 4) and exposure 
to oil well fires.  

Following an April 2006 consultation with the VA Mental 
Health Center Medication Management Service, the assessment 
was PTSD.

In December 2006, the Veteran underwent a VA psychiatric 
examination.  The Veteran reported that he had not worked in 
six months, because the temporary employment service, where 
he worked, went out of business.  He also reported back 
problems and frequent major headaches.  When asked to cite 
emotional issues, he complained of depression.  Following a 
review of the Veteran's claims folder and an examination of 
the Veteran, the relevant diagnoses were alcohol abuse, 
cannabis abuse, and an anti-social personality disorder.  The 
examiner found no support for a diagnosis of PTSD, noting 
that the Veteran's psychosocial functioning was independently 
affected by his substance abuse.

In July 2007, the Veteran underwent an intake examination in 
conjunction with VA's Health Care for Homeless Veterans.  The 
relevant diagnoses were alcohol dependence; cocaine 
dependence (in remission?); depressive disorder, not 
otherwise specified (rule out substance-induced mood 
disorder); social anxiety; and personality disorder, not 
otherwise specified.  Later that month, a PTSD screen was 
negative.

In August 2008, following an assault, the Veteran was treated 
by his VA Primary Care Physician for complaints of back pain.  
It was noted that there was a need to maximize his issues 
with depression and anxiety.  Later that day, the Veteran 
telephoned the Mental Health Clinic with respect to reported 
PTSD and additional depression problems.  Per record review, 
the diagnosis/assessment was PTSD.  Later that month, the 
Veteran was treated in the emergency room for PTSD, rule out 
bipolar disorder, most recently mixed.

In November 2008, a treating physician at a VA Community 
Based Outpatient Clinic evaluated the Veteran in conjunction 
with his mental health medication management.  The Veteran 
informed the VA physician that he was receiving disability 
compensation for PTSD.  Following the evaluation, the 
diagnosis was PTSD.

In January 2009, the Veteran was examined by VA to determine 
the nature and etiology of any psychiatric disability found 
to be present.  Following a review of the claims file, 
psychological testing, and a mental status examination of the 
Veteran, the relevant diagnoses were alcohol dependence, in 
early full remission; a history of opioid abuse; and anti-
social personality features.  The examiner noted that the 
Veteran had been given a diagnosis of PTSD by a VA mental 
health care provider.  However, the examiner found that the 
diagnosis had been given because the Veteran had falsely 
informed the VA mental health care provider that he was 
receiving VA compensation for PTSD.  The examiner stated that 
she was unable to give a diagnosis of PTSD because the 
Veteran did not endorse sufficient re-experiencing symptoms.  
She also stated that she had considered a diagnosis of 
anxiety disorder, not otherwise specified, to account for the 
Veteran's subclinical PTSD symptoms.  However, she did not 
give that diagnosis because, in her opinion, the avoidance 
and hyperarousal symptoms endorsed by the Veteran most likely 
reflected his personality pathology, not PTSD.

Analysis

The Veteran contends that he has psychiatric disability 
primarily as a result of stressful experiences during the 
Persian Gulf War.  He states that he has nightmares and 
intrusive thoughts of firefights in which he participated 
during the Persian Gulf War.  Therefore, he maintains that 
service connection is warranted for psychiatric disability, 
including PTSD.  However, after carefully considering the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will 
be denied.  

When the Veteran's claim of entitlement to service connection 
for psychiatric disability was last before the RO December 
2003, it was denied primarily because the Veteran did not 
have a confirmed diagnosis of PTSD and because there was no 
competent evidence of a nexus between his 
dysthymia/depressive disorder and any event in service.  That 
decision became final.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the Veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  Evidence offered by a claimant to 
reopen a claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Justus v. Principi 3 Vet. 
App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted 
to VA decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the Veteran in the 
development of his claim has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

Evidence added to the record shows that the Veteran had a 
diagnosis of PTSD during consultations with the VA Mental 
Health Center Medication Management Service in April 2006 and 
November 2008.  However, the preponderance of the evidence 
continues to show that the Veteran's psychiatric disorders 
are primarily diagnosed as a depressive disorder, a 
personality disorder, and substance and alcohol 
use/dependence.  Nevertheless, in December 2006 and January 
2009, the Veteran was examined by VA to determine the nature 
and etiology of any psychiatric disability found to be 
present.  

Following the VA examiners' reviews of the claims file, 
mental status examinations, and psychological testing, the 
relevant diagnoses were alcohol abuse, cannabis abuse, anti-
social personality disorder; alcohol dependence, in early 
full remission; a history of opioid abuse; and anti-social 
personality features.  Neither examiner found support for a 
diagnosis of PTSD, noting that the Veteran's psychosocial 
functioning was independently affected by his substance abuse 
or that the Veteran did not endorse sufficient re-
experiencing symptoms.  Moreover, the January 2009 examiner 
opined that the avoidance and hyperarousal symptoms endorsed 
by the Veteran most likely reflected his personality 
pathology, not PTSD.  In this regard, the January 2009 
examiner acknowledged that the Veteran had been given a 
diagnosis of PTSD by a VA mental health care provider.  
However, she found that the diagnosis had been given because 
the Veteran had falsely informed the VA mental health care 
provider that he was receiving VA compensation for PTSD.  

While the foregoing evidence is new in the sense that it has 
not previously been before the VA, it is essentially 
cumulative or redundant of that already on file.  Moreover, 
it is not material, as it does not fill the deficits in the 
evidence which existed at the time of the last final denial.  
The evidence remains negative for competent evidence of a 
psychiatric disability in service or for a nexus between the 
Veteran's current depressive disorder and any event in 
service.  Moreover, the evidence remains negative for a 
confirmed diagnosis of PTSD.  Even when considered with the 
evidence previously of record, the additional evidence does 
not raise a reasonable possibility of substantiating the 
claim.  

Because the additional evidence is not new and material, the 
Veteran cannot meet the criteria to reopen his claim of 
entitlement to service connection for psychiatric disability, 
claimed as PTSD and a depressive disorder.  Accordingly, the 
prior denial is confirmed and continued, and the appeal is 
denied.  

In arriving at this decision, the Board has carefully 
considered the Veteran's contentions that his psychiatric 
disability is the result of service, including his stressful 
experiences during the Persian Gulf War.  As a layman, 
however, he is only qualified to report on matters which are 
capable of lay observation, such as his symptoms.  He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of those symptoms.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection.  38 
C.F.R. § 3.159(a).  

Degenerative Disc Disease of the Thoracic Spine

The Veteran seeks entitlement to a rating in excess of 10 
percent for his service-connected degenerative disc disease 
of the thoracic spine.  

The Applicable Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  

The Veteran's degenerative disc disease of the thoracic spine 
(intervertebral disc syndrome) is rated either on the basis 
of the total duration of incapacitating episodes over the 
past 12 months or under a general rating formula for 
evaluating disabilities of the spine.  

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

For the purpose of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the following rating may be assigned:  A 10 
percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, when the combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, when muscle spasm, 
guarding, or localized tenderness does not result in an 
abnormal gait or abnormal spinal contour; or, when there is a 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
are to be evaluated under an appropriate Diagnostic Code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  

In determining the adequacy of assigned disability ratings, 
consideration is be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration is also given to weakened 
movement, excess fatigability, and incoordination, as well as 
the effects of the disability on the Veteran's ordinary 
activity.  38 C.F.R. § 4.10, 4.45. 

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Therefore, the following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

The Factual Background

In September 2003, the Veteran's spine was examined by VA to 
determine the extent of impairment due to his service-
connected degenerative disc disease of the thoracic spine.  
The claims file and the pertinent evidence therein was 
reviewed by the examiner.  The Veteran complained of constant 
thoracic spine pain.  His treatment consisted of a heating 
pad, medication, and rest.  He reported exacerbations in 
cold, wet weather and with repetitive heavy lifting.  He 
denied numbness, weakness, and bowel or bladder problems.  He 
stated that he could probably walk a mile at a slow pace but 
that standing/walking for more than an hour irritated his 
back.  He reportedly had a soft Velcro back brace but did not 
wear it to the examination.  It was noted that he had had no 
surgery on his spine.  He was able to perform the activities 
of daily living without difficulty.  He stated that he did 
not have a full-time job due to PTSD and received Social 
Security benefits. 

On examination, the Veteran demonstrated no muscle spasms, 
and the appearance of his spine was normal, that is, no 
impairment of symmetry.  He demonstrated the following range 
of motion:  forward flexion to 90 degrees; extension to 40 
degrees, with pain; lateral bending to 40 degrees, 
bilaterally, with pain; and rotation to 40 degrees, 
bilaterally, with pain.  Facial grimacing was reported with 
flexion and extension.  X-rays of the thoracic spine were 
normal.

In January 2005, the Veteran received an intramuscular 
injection for thoracic spine pain with mild paravertebral 
muscle spasms in the upper lumbar area.

In February 2005, the Veteran was treated for point 
tenderness over the spine in the upper interscapular area 
with some paraspinous spasm.  It was noted that he was seeing 
a chiropractor three times a week.  

In March 2005, the Veteran was treated by the VA Physical 
Therapy service for interscapular pain.  An MRI revealed mild 
endplate irregularities at multiple mid and lower thoracic 
spine levels with moderate degenerative disc disease at T10-
T11 and mild degenerative disc disease T12-L1.

In April 2005, the Veteran was, again, examined by VA to 
determine the level of impairment due to his service-
connected thoracic spine disorder.  No claims file was 
available for review.  The Veteran reported approximately 
three to four episodes a year when he became bedridden and 
going to a chiropractor.  However, he acknowledged that 
bedrest had not been prescribed by a physician.  His 
treatment consisted of heating pads, medication, physical 
therapy, and chiropractic massage.  He noted that he could 
walk two to three miles but that he experienced flare-ups 
with prolonged walking alleviated by hot showers and rest.  
He denied using aids to help him walk but reported that he 
had a back brace at home.  He continued to report that he had 
not had back surgery.  He stated that he could not sit or lie 
down for long periods of time but did not report any 
difficulty with eating, bathing, grooming, toileting, or 
dressing.

On examination, the curvature of the Veteran's spine was 
normal, and there was no tenderness to palpation.  He 
demonstrated the following range of motion:  forward flexion 
to 90 degrees; extension to 30 degrees; lateral bending to 30 
degrees, bilaterally; and rotation to 40 degrees, 
bilaterally.  Repetitive back motion caused pain but did not 
otherwise alter the physical examination.  Specifically, it 
did not give rise to weakness, fatigability, lack of 
endurance, or incoordination.  There was diminished sensation 
in the Veteran's thumb area, which the examiner stated was 
not due to his service-connected thoracic spine condition.  
Otherwise the sensation and reflexes were normal.  The 
Veteran's muscle strength was normal, and there was no 
evidence of atrophy or abnormal tone.

An MRI showed mild endplate irregularities at T10-T11; marked 
disc space narrowing at T12-L1, and mild changes in the 
intervertebral disc.  There was moderate degenerative disc 
disease at T10-T11 and mild degenerative disc disease at T12-
L1.

VA outpatient records show continuing treatment for back 
pain.  In November 2006, the Veteran was treated at a VA 
Medical Center emergency room for chronic back pain.

In July 2007, after lifting firewood and old tires, the 
Veteran was treated for central low back pain radiating to 
his right hip.  On examination, there was mild decrease in 
forward flexion and a moderate decrease in hyperextension.  
His reflexes were 2+ and equal throughout; and his motor 
strength was intact and symmetrical with normal muscle tone.  
His station and gait were normal without joint deformities.  
The diagnosis was acute on chronic back strain.  The 
following month, the Veteran was issued a transcutaneous 
nerve stimulator (TENS) by the VA Physical Therapy service.

In August 2008, following an assault, the Veteran was treated 
by his VA Primary Care Physician for complaints of back pain.  
On examination, the Veteran demonstrated a normal station and 
gait and easily rose from a lying position with difficulty.  

During his January 2009 VA examination, the Veteran 
complained of pain and stiffness and limitation of back 
motion.  The Veteran's strength, muscle tone and bulk, 
sensation, and reflexes were normal.  He reported occasional 
diarrhea.  Otherwise, there was no evidence of a bowel or 
bladder disorder, including incontinence.  There was no 
spasm, atrophy, guarding, pain on motion, tenderness, 
paresthesia, or weakness of the thoracic sacrospinalis, 
bilaterally; the Veteran walked with a normal gait.  The 
straight leg raising test was negative, and there was no 
evidence of ankylosis of the thoracolumbar spine.  The 
Veteran demonstrated the following range of thoracolumbar 
spine motion:  flexion to 90 degrees; extension to 15 
degrees; lateral flexion to 45 degrees, bilaterally; and 
rotation to 45 degrees, bilaterally.  Repetitive motion 
produced objective evidence of pain and but no additional 
limitation of motion, weakness, excess fatigability, or 
incoordination.  The Veteran's thoracic spine disability had 
a severe effect on his ability to perform chores and a mild 
effect on ability to go shopping.  Otherwise, the Veteran's 
thoracic spine disability had no effect on his activities of 
daily living:  exercise, recreation, traveling, feeding, 
bathing, dressing, toileting, and grooming.

VA outpatient treatment records, dated in January 2009, show 
that the Veteran had no bowel or bladder changes.  He 
demonstrated the following range of thoracolumbar spine 
motion:  forward flexion to 70 degrees; extension to 
10 degrees; and lateral flexion to 20 degrees, bilaterally.  

Analysis

The Veteran contends that his 10 percent disability rating 
for his service-connected degenerative disc disease of the 
thoracic spine does not adequately reflect the level of 
impairment caused by that disability.  Therefore, he 
maintains that an increased rating is warranted.  However, 
after carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

A review of the evidence discloses that the Veteran's 
thoracic spine disorder is manifested primarily by pain on 
motion and limitation of the combined range of motion to as 
little as 220 degrees.  Although mild paravertebral muscle 
spasms were noted in the upper lumbar area in January 2005, 
the preponderance of the evidence is against a finding of 
muscle spasms in the thoracic spine, guarding, localized 
tenderness, an abnormal gait, abnormal spinal contour, or a 
vertebral body fracture with loss of 50 percent or more of 
the height.  Moreover, there is no competent evidence of any 
objective neurologic abnormalities, such as bowel or bladder 
impairment.  In April 2005, the Veteran reported three to 
four exacerbating episodes per year when he took to bed; 
however, he acknowledged that bedrest was not prescribed by a 
physician.  

The Veteran does complain of increased back pain with 
repetitive motion; however, he currently has the minimum 
compensable evaluation for his back.  Even with consideration 
of his severe pain, the preponderance of the evidence is 
generally negative for adequate pathology which could meet or 
more nearly approximate the criteria for an increased rating 
for his thoracic spine disability.  Although the Veteran 
reportedly has a back brace, there is no evidence that he 
generally wears it.  Indeed, he has not worn it during any of 
his examinations or treatment sessions.  Moreover, his gait 
and station are normal, and he does not require any aids for 
ambulation.  In addition, the record is negative for any back 
weakness, fatigability, incoordination or other evidence 
associated with functional loss, such as impaired reflexes or 
diminished sensation.  While his back disability impairs his 
ability to perform chores or go shopping, it has no effect on 
his other activities of daily living, such as feeding, 
bathing, dressing, toileting, and grooming.  Accordingly, the 
preponderance of the evidence, including that relative to the 
considerations in DeLuca, is against a higher evaluation of 
the Veteran's thoracic spine disorder.

In light of the foregoing, the Board concludes that the 
manifestations of the Veteran's service-connected 
degenerative disc disease of the thoracic spine do not meet 
or more nearly reflect the criteria for a schedular rating in 
excess of 10 percent during any portion of the appeal period.  
Accordingly, the current rating is confirmed and continued, 
and the appeal is denied.

In arriving at the foregoing decision, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
Veteran's service-connected degenerative joint disease of the 
thoracic spine.  Ordinarily, the VA rating schedule will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a 
claimant is entitled to an extraschedular rating.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found to be 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors, such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
claimant's disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have 
expressly raised the matter of entitlement to an 
extraschedular rating.  The Veteran's contentions have been 
limited to those discussed above, i.e., that his disability 
is more severe than is reflected by the currently assigned 
rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while 
the Board must interpret a claimant's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the claimant).  Moreover, the Veteran and his 
representative have not identified, and the Board has not 
found, any factors which may be considered to be exceptional 
or unusual with respect to his service-connected thoracic 
spine disability.  In this regard, the record does not show 
that the Veteran has required frequent hospitalizations for 
that disorder.  There is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.  In short, the 
evidence does not support the proposition that the Veteran's 
thoracic spine disorder presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Accordingly, 
further action is not warranted under 38 C.F.R. § 3.321 
(b)(1).


ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for psychiatric 
disability, claimed as PTSD and dysthymia/depressive 
disorder, is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the thoracic spine is denied.


REMAND

The Veteran also seeks entitlement to service connection for 
a neck disability and for headaches.

In his substantive appeal, received in January 2007, the 
Veteran raised contentions to the effect that his neck 
disability and headaches were due to undiagnosed illness 
sustained during his participation in the Persian Gulf War.  
In a March 2009 rating decision, the RO stated that those 
contentions were interrelated with the issues currently on 
appeal.  However, the RO did not render a decision as to 
whether the Veteran's neck disability and headaches were, in 
fact, due to undiagnosed illness sustained during his 
participation in the Persian Gulf War.  Because the Veteran's 
contentions are inextricably intertwined with the issues of 
entitlement to service connection for neck disability and 
headaches, they must be resolved prior to further appellate 
action.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

With respect to the Veteran's claim of entitlement to service 
connection for a neck disability, his service treatment 
records show that he was seen for muscle spasms of the neck 
and back in June 1990.  

During VA treatment from March 1992 through November 2006, 
the Veteran complained of neck pain on several occasions.  In 
March 1992 and August 1994, X-rays revealed mild kyphosis of 
the lower cervical spine (C5-C7) compatible with muscle spasm 
or strain.  In September 2000, VA X-rays revealed moderate 
C6-C7 degenerative changes.

In January 2009, VA examined the Veteran's spine.  Following 
a review of the claims file and an interview with and 
examination of the Veteran, the diagnosis was cervical 
strain, as well as some mild degeneration of the cervical 
spine on X-ray.  Although the examiner was asked to render an 
opinion as to whether the Veteran's cervical spine disability 
was related to his service-connected right shoulder 
disability or his service-connected thoracic spine 
disability, the examiner was not asked to determine whether 
the Veteran's cervical spine disabilities were directly 
related to his neck problems in and shortly after service. 

With respect to the Veteran's claim of entitlement to service 
connection for headaches, his service treatment records show 
that in June 1990, he was treated for headaches associated 
with probable sinusitis.

Reports of VA examinations in May and June 1994, the report 
of an July 1997 examination for the Social Security 
Administration, and VA treatment records, dated from August 
1996 to September 2003, show that the Veteran complained of 
headaches.  

In January 2009, the Veteran underwent a neurologic 
examination to determine the nature and etiology of any 
headaches found to be present.  Following a review of the 
claims file and an interview with and examination of the 
Veteran, the examiner found that the Veteran's headaches were 
not caused by or the result of his service-connected right 
shoulder disability or his service-connected thoracic spine 
disability.  As above, the examiner was asked to render an 
opinion as to whether the Veteran's headaches were related to 
his service-connected right shoulder disability or his 
service-connected thoracic spine disability.  However, the 
examiner was not asked to determine whether the Veteran's 
headaches were directly related to his headaches in and 
shortly after service.

In light of the foregoing, further development of the record 
is warranted prior to further consideration by the Board.  
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
orthopedic examination to determine the 
nature and etiology of any neck 
disability found to be present.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

The claims folder must be made available 
to the examiner for review of the 
pertinent documents therein in 
conjunction with the examination, and the 
examiner must acknowledge receipt and 
review of those materials in any report 
generated as a result of this remand. 
If neck disability(s) is diagnosed, the 
examiner must identify and explain the 
elements supporting each diagnosis.  The 
examiner must also render an opinion, 
with complete rationale, as to whether 
there is a 50 percent or greater 
likelihood that the cervical spine 
disability was first manifested by the 
Veteran's neck spasms in service in June 
1990.  In so doing, the examiner must 
address the question of whether or not 
there has been continuing symptomatology 
between the neck spasms in service and 
any current neck disability.

The examiner must also render an opinion 
as to whether any neck disability found 
to be present is the result of 
undiagnosed illness associated with the 
Veteran's participation in the Persian 
Gulf War.  In so doing, the examiner must 
note the following:

a)  whether the Veteran exhibited 
objective indications of a neck 
disability during the Persian Gulf 
War or currently;

b)  whether the Veteran's neck 
disability has existed for 6 months 
or more, notwithstanding the fact 
that it may have exhibited 
intermittent episodes of improvement 
and worsening; 

c)  whether by history, physical 
examination, and/or laboratory 
tests, the Veteran's neck disability 
cannot be attributed to any known 
clinical diagnosis; 

d)  whether the Veteran's neck 
disability is defined by a cluster 
of signs or symptoms, such as muscle 
and/or joint pain, associated with a 
medically unexplained chronic 
multisymptom illness, e.g. 
fibromyalgia;  

e)  whether there is affirmative 
evidence that the neck disability 
was caused by a supervening 
condition or event that occurred 
between the Veteran's departure from 
active duty in the Southwest Asia 
theater of operations during the 
Persian Gulf War and the onset of 
the illness; or 

f)  whether there is affirmative 
evidence that the neck disability is 
the result of the Veteran's own 
willful misconduct or the abuse of 
alcohol or drugs.  

2.  Schedule the Veteran for a neurologic 
examination to determine the nature and 
etiology of any headache disability found 
to be present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

The claims folder must be made available 
to the examiner for review of the 
pertinent documents therein in 
conjunction with the examination, and the 
examiner must acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand. 

If a headache disability(s) is diagnosed, 
the examiner must identify and explain 
the elements supporting each diagnosis.  
The examiner must also render an opinion, 
with complete rationale, as to whether 
there is a 50 percent or greater 
likelihood that the headache disability 
was first manifested by the Veteran's 
headaches in service in June 1990.  In so 
doing, the examiner must address the 
question of whether or not there has been 
continuing symptomatology between the 
headaches in service and any current 
headache disability.

The examiner must also render an opinion 
as to whether any headache disability 
found to be present is the result of 
undiagnosed illness associated with the 
Veteran's participation in the Persian 
Gulf War.  In so doing, the examiner must 
note the following:

a)  whether the Veteran exhibited 
objective indications of headaches 
during the Persian Gulf War or 
currently;

b)  whether the Veteran's headaches 
have existed for 6 months or more, 
notwithstanding the fact that they 
may have exhibited intermittent 
episodes of improvement and 
worsening; 

c)  whether by history, physical 
examination, and/or laboratory 
tests, the Veteran's headaches 
cannot be attributed to any known 
clinical diagnosis; 
d)  whether the Veteran's headaches 
are defined by a cluster of signs or 
symptoms, associated with a 
medically unexplained chronic 
multisymptom illness, e.g. chronic 
fatigue syndrome;  

e)  whether there is affirmative 
evidence that the headaches were 
caused by a supervening condition or 
event that occurred between the 
Veteran's departure from active duty 
in the Southwest Asia theater of 
operations during the Persian Gulf 
War and the onset of the illness; or 

f)  whether there is affirmative 
evidence that the headaches are the 
result of the Veteran's own willful 
misconduct or the abuse of alcohol 
or drugs.  

3.  When the actions requested have been 
completed, undertake any other indicated 
development.  Then readjudicate the 
issues of entitlement to service 
connection for neck disability and for 
headaches.  In so doing, the RO must 
specifically address the Veteran's 
contentions that those disabilities are 
associated with undiagnosed illness 
sustained as a result of his 
participation in the Persian Gulf War.  

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that he has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO. Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 

The Veteran is further advised that it is his responsibility 
to report for any examination and to cooperate in the 
development of the claims.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655.  In the event that 
the Veteran does not report for the aforementioned 
examination(s), documentation should be obtained which shows 
that notice scheduling the examination(s) was sent to his 
last known address.  It should also be indicated whether any 
such notice was returned as undeliverable.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


